Citation Nr: 1702563	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  11-27 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1942 to May 1945.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

This appeal has been advanced on the Board's docket.   38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016).  


REMAND

The Veteran is seeking a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  In September 2015, the Board remanded the issue of entitlement to TDIU, finding that it was inextricably intertwined with a referred claim of entitlement to a rating in excess of 20 percent for bilateral hearing loss.  The Board directed that the RO undertake appropriate action to the referred claim, and then adjudicate the claim for TDIU.    

A review of the record reveals that the Veteran was sent letters in September 2015 and October 2015 advising him that VA regulations required that all claims be submitted on a standardized form, and advised him as to which forms were needed to file his claim.  A VA examination was also ordered in September 2015, and one was scheduled for October 2015.  However, the Veteran did not subsequently file a form for his claim for entitlement to a rating in excess of 20 percent for bilateral hearing loss, and VA Medical Center records indicate that the Veteran failed to appear for the scheduled VA examination.  The claim for TDIU was then denied in the June 2016 supplemental statement of the case.  

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  See M21-1, Part IV, Subpart ii, Chapter 2(F)(1)(c) (Dec. 03, 2015).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."   Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, there is no opinion of record which addresses the functional effects of the Veteran's service-connected bilateral hearing loss and tinnitus on his employability.  Also, while the Veteran failed to appear for the October 2015 VA examination scheduled in conjunction with his claim for an increased rating for hearing loss, there is no documentation of record that he was sent notification of the examination.  Therefore, on remand, the Veteran should be afforded an examination to ascertain the functional and occupational impact of his service-connected bilateral hearing loss and tinnitus.  Friscia v. Brown, 7 Vet. App. 294 (1995) (finding that VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation).

Additionally, in October 2014, the Veteran submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  However, the VA Form 21-8940 was incomplete and no information regarding the Veteran's education or employment was provided.  As the matter is being remanded, the Veteran should be once again asked to submit a VA Form 21-8940 and should be advised that the complete execution of this form is necessary.  38 C.F.R. § 3.158 (2016).

Finally, the Veteran's service-connected disabilities consist of bilateral hearing loss evaluated as 20 percent disabling, and tinnitus evaluated as 10 percent disabling.  The combined service-connected disability rating is 30 percent.  As such, the Veteran does not meet the schedular criteria for an award of a TDIU under 38 C.F.R. § 4.16(a).  Therefore, following the development requested on remand, the RO must also determine whether referral to VA's Director of Compensation and Pension is appropriate for extraschedular consideration under 38 C.F.R. §  4.16(b).

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran fully complete, to include information regarding his education and employment, and return a new VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Thereafter, the Veteran must be afforded an examination to determine the functional effects of his service-connected disabilities on his ability to maintain substantially gainful employment consistent with his education and occupational experience.  The electronic claims file must be made available to the examiner.  All necessary special studies or tests must be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history. 

Based on a review of the case, the examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected bilateral hearing loss and tinnitus preclude him from securing or following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of the Veteran's nonservice-connected disabilities and age.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed by the RO to ensure that it is in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

5.  After completing the above actions, and any additional development deemed necessary for both issues on appeal, the RO must readjudicate the Veteran's claim for entitlement to TDIU.  In doing so, the RO consider whether the Veteran's disabilities warrant consideration of TDIU on an extraschedular basis for any period on appeal where he does not meet the schedular requirements for TDIU and, if so, must refer the Veteran's claim to VA's Director of Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 4.16(b).  If the benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

